Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 7, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161753(44)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PRIORITIES USA and RISE, INC.,                                                                       Richard H. Bernstein
             Plaintiffs-Appellants,                                                                    Elizabeth T. Clement
                                                                     SC: 161753                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 354096
                                                                     Ct of Claims: 19-000191-MZ
  SECRETARY OF STATE,
           Defendant-Appellee,
  and
  HOUSE OF REPRESENTATIVES and SENATE,
             Intervening Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motions for the temporary admission of out-of-
  state attorneys Jacki Anderson, Amanda J. Beane, Marc Elias, Kevin Hamilton, and Jyoti
  Jasrasaria to appear and practice in this case under MCR 8.126(A) are GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 7, 2020

                                                                               Clerk